DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1, 2, and 25-30 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 10/12/2020 are acknowledged.  Claims 25 and 27-30 remain withdrawn, as being drawn to an unelected invention or specie. Claim 1 is amended. Claims under consideration in the instant office action are claims 1, 2, and 26.
 Applicants' arguments, filed 10/12/2020, have been fully considered but they are not deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Election/Restrictions
Newly submitted claims 25 and 27-30 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims are drawn to nonelected species of additional active agents wherein itraconazole was elected on 03/23/2020.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 25 and 27-30 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
Applicant's amendment necessitated the new grounds of rejection presented below in view of Thorsson (Systemic availability of budesonide after nasal administration of three different formulations: pressurized aerosol, aqueous pump spray, and powder, Ltd Br J Clin Pharmacol, 1999, 47, pp. 619-624).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Podolsky (US 2003/0148949) in view of Kunin (US 9,155,915), Jitpraphai (US 2010/0226948), and Thorsson (Systemic availability of budesonide after nasal administration of three different formulations: pressurized aerosol, aqueous pump spray, and powder, Ltd Br J Clin Pharmacol, 1999, 47, pp. 619-624).
Rejection
Podolsky is drawn towards methods for treating and preventing damage to the epidermis and dermis that can result from traumatic, infective, physiologic, or pathologic causes (e.g. acne) by topical administration of trefoil peptides in combination with antimicrobial agents, anti-inflammatory agents, and analgesics (see abstract; paragraphs 0002, 0007, 0008).  Regarding claims 1 and 2, Podolsky teaches 
Podolsky does not teach an ointment further comprising PEG-8 and PEG-75, water, Spiraea ulmaria flower extract, and zinc acetate.
Kunin is drawn towards anti-aging compositions with anti-irritant properties that can comprise anti-inflammatory agents such as spiraea ulmaria flower extract and a moisturizing complex (see abstract).  Kunin teaches that spiraea ulmaria flower extract can be formulated in an amount of 0.1 to 10.0% (col. 3, lines 37-55).  Kunin teaches such compositions further comprising water (col. 5, lines 1-4).
Jitpraphai is drawn towards compositions for the treatment of acne (see abstract).  Jitpraphai teaches such compositions comprising humectants including PEG-8, PEG-75, and propylene glycol, and astringents including zinc acetate (paragraphs 0040, 0047).
Thorsson is drawn towards methods of administration of budesonide (see abstract).  Thorsson teaches that budesonide can be administered in the form of a powder, which provides higher systemic availability than pressurized aerosol (see abstract).
It would have been obvious to one of ordinary skill in the art to treat a body surface wherein the ointment further comprises PEG-8 and PEG-75, water, Spiraea ulmaria flower extract, and zinc acetate, as suggested by Kunin and Jitpraphai, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since such components are formulated for aiding anti-inflammatory and anti-acne effects, and one of ordinary skill in the art would prima facie obvious to combine components known for the same purpose for their combined additive effects, with a reasonable expectation of success absent evidence of criticality of the particular formulation.  Additionally, “[T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
	Therefore, it would have been prima facie obvious to combine PEG-8, PEG-75, propylene glycol, spiraea ulmaria flower extract, and zinc acetate in a formulation to treat acne and inflammation.
	It would have been obvious to one of ordinary skill in the art to administer budesonide in powder form since such a delivery system provides higher systemic availability than pressurized aerosol as taught by Thorsson (see abstract), with a reasonable expectation of success absent evidence of criticality of the particular steps. 
Regarding the limitation in an amount between about 0.001 % and about 50% by weight of the topical composition, Podolsky teaches actives in an amount of 1%, 1.5 to 5%, and 4%, and as a consequence one of ordinary skill in the art would formulate other actives in similar amounts (paragraphs 0072, Examples 1-4).  Kunin teaches that spiraea ulmaria flower extract can be formulated in an amount of 0.1 to 10.0% (col. 3, lines 37-55).  Even though the range for dosages as taught by Podolsky and Kunin are not the same as the claimed dosages, Podolsky and Kunin does teach an overlapping range of dosages, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05(I).  Furthermore, the determination of dosages is well within the purview of those skilled in the art through routine experimentation, and it has been held that “it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 
	The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration.
	Furthermore, no unobviousness is seen in the ratio claimed because once the usefulness of a compound is known to treat a condition, it is within the skill of the artisan to determine the optimum ratio.
Response to Arguments
	Applicant argues that Podolsky is silent with respect to administration of a budesonide powder to an acne lesion or administration of a topical over the powder.  The Examiner respectfully disagrees since Thorsson teaches that budesonide can be administered in the form of a powder (see abstract).  It would have been obvious to one of ordinary skill in the art to administer budesonide in powder form since such a delivery system provides higher systemic availability than pressurized aerosol as taught by Thorsson (see abstract), with a reasonable expectation of success absent evidence of criticality of the particular steps. 
	Applicant also argues that Kumin also fails to teach or suggest, whether alone or together with Podolsky and Jitpraphai, administration of a budesonide powder, administration of the anti-aging composition including Spiraea ulmaria flower extract over the budesonide powder, or utilization Spiraea ulmaria flower extract for such a composition.  The Examiner respectfully disagrees since Podolsky is drawn towards methods for treating and preventing damage to the epidermis and dermis that can result from traumatic, infective, physiologic, or pathologic causes (e.g. acne) by topical administration of trefoil peptides in combination with antimicrobial agents, anti-inflammatory agents, and analgesics (see abstract; paragraphs 0002, 0007, 0008).  Kunin is drawn towards anti-aging compositions with anti-
	Applicant also argues that Jitpraphai fails to teach or suggest, whether alone or together with Podolsky and Kumin, topical administration of a budesonide powder or administration of the benzoyl peroxide impregnated material or a composition including PEG-8, PEG-75, zinc acetate, and propylene glycol over budesonide powder.  The Examiner respectfully disagrees since Thorsson teaches that budesonide can be administered in the form of a powder (see abstract).  It would have been obvious to one of ordinary skill in the art to administer budesonide in powder form since such a delivery system provides higher systemic availability than pressurized aerosol as taught by Thorsson (see abstract), with a reasonable expectation of success absent evidence of criticality of the particular steps.

Conclusion
Claims 1, 2, and 26 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW P LEE/Examiner, Art Unit 1628